             CASE 0:18-cr-00026-PJS-ECW Document 86 Filed 12/17/19 Page 1 of 1
                                        United States District Court
                                STATE AND DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA                                               GOVERNMENT’S EXHIBIT AND
          v.                                                                 WITNESS LIST
TNUZA HASSAN
                                                                       Criminal No. 18-26 (PJS/ECW)
PRESIDING JUDGE                                 PLAINTIFF'S ATTORNEY               DEFENDANT'S ATTORNEY


Hon. Elizabeth Cowan Wright                     Charles J Kovats, Jr.,             Robert D. Sicoli
                                                U.S. Attorney’s Office             Joshua P. Johnson

HEARING DATE(S)                                 COURT REPORTER                     COURTROOM DEPUTY


December 17, 2019                               Lynne Krenz                        SDF
 PLF       DEF       DATE
 NO        NO       OFFERED
                               MARKED    ADMITTED                        DESCRIPTION OF EXHIBITS


                  12/17/2019    X         YES       October 29, 2019 Correspondence and Forensic Report form
  1
                                                    Federal Medical Center, Carswell – ORDERED SEALED

  2               12/17/2019    X         YES       CV of Amor Correa, Ph.D.

  3               12/17/2019    X                   Testimony of Amor Correa, Ph.D.

  4                             X

  5                             X

  6                             X

  7                             X

  8                             X

  9                             X




                                                                                                          1 of 1
